DETAILED ACTION
The instant application having Application No. 16/479695 filed on 07/22/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg (Registration # 43982) on 11/15/2021.

In the claims
Claim 39 (Currently Amended) A method performed by a radio device for supporting multiple Hybrid Automatic Repeat Request (HARQ) processes, the method comprising:
that receiving a resource grant of a second HARQ process is possible according to one or more criteria, starting or restarting a timer that configures the radio device to monitor for the resource grant of the second HARQ process, 
the determining that receiving the resource grant of the second HARQ process is possible according to the one or more criteria comprises 
determining that the resource grant of the first HARQ process was received in order with respect to the second HARQ process; and 
wherein the first and second HARQ processes are both uplink HARQ processes or both being downlink HARQ processes.

49. (Currently Amended) A radio device for supporting multiple Hybrid Automatic Repeat Request (HARQ) processes, the radio device comprising: 
processing circuitry and communication circuitry communicatively coupled to the processing circuitry, wherein the processing circuitry is configured to: 
responsive to receiving a resource grant for a first HARQ process via the communication circuitry and determining that receiving a resource grant of a second HARQ process is possible according to one or more criteria, start or restart a timer that configures the radio device to monitor for the resource grant of the second HARQ process, 
the determining that receiving the resource grant of the second HARQ process is possible according to the one or more criteria comprising 

wherein the first and second HARQ processes both being uplink HARQ processes or both being downlink HARQ processes. 

58. (Currently Amended) A non-transitory computer readable medium storing a computer program product for controlling a programmable radio device, the computer program product comprising software instructions that, when run on the programmable radio device, cause the programmable radio device to: 
responsive to receiving a resource grant for a first HARQ process and determining that receiving a resource grant of a second HARQ process is possible according to one or more criteria, start or restart a timer that configures the radio device to monitor for the resource grant of the second HARQ process, 
the determining that receiving the resource grant of the second HARQ process is possible according to the one or more criteria comprising 
determining that the resource grant of the first HARQ process was received in order with respect to the second HARQ process; and 
wherein the first and second HARQ processes both being uplink HARQ processes or both being downlink HARQ processes.

Allowable Subject Matters
Claims 39-43, 46-53, 56-58 are allowed (renumbered as claims 1-16). Claims 1-38, 44, 45, 54, 55 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 49 and 58 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 49 and 29. Claims 40-43, 46-48, 50-53, 56-57 are also allowed since they depend on claims 39 and 49 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463